Citation Nr: 0619042	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-36 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from March 1968 
to November 1970.  

This appeal originated from a June 2004 rating decision of 
the Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Regional Office (RO) that denied the veteran's claim of 
entitlement to service connection for hearing loss.  

In August 2005, the veteran appeared at the RO for a Video 
Conference hearing before the Board conducted by the 
undersigned in Washington, D.C.  

When this matter was last before the Board in January 2006, 
the veteran's claim was denied on appeal.  Following the 
promulgation of that decision, however, it was discovered 
that evidence pertinent to the veteran's appeal had been 
received at the RO prior to the Board's January 2006 
decision, but had not been associated with the claims folder 
in time for the Board to consider it.  Consequently, in a 
decision to be issued simultaneously with this decision, the 
January 2006 Board decision will be vacated, and the case 
will be remanded for the reasons outlined below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

As indicated above, in September 2005, additional medical 
evidence, in the form of an opinion letter from the veteran's 
VA physician, was associated with the claims file.  This 
letter represents medical evidence that is pertinent to the 
veteran's claim of entitlement to service connection for the 
bilateral hearing loss disability at issue.  In June 2006, 
the veteran's service representative submitted a statement 
indicating that the veteran had not waived initial RO or AMC 
review of the evidence, and stated that it would be in the 
veteran's best interest to allow the AMC to review this 
evidence prior to a Board final decision.  

According to pertinent regulatory criteria, a supplemental 
statement of the case (SSOC), so identified, will be issued 
and furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent SSOC has been 
issued and before the appeal is certified and transferred to 
the Board.  38 C.F.R. § 19.31 (2005).  Given that the 
additional medical evidence must be considered to be 
additional pertinent evidence, it is incumbent upon the RO 
through the AMC to review the evidence and issue an 
appropriate supplemental statement of the case.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The AMC should conduct any necessary 
development deemed warranted, followed by 
the readjudication of the veteran's claims 
of entitlement to service connection for 
bilateral hearing loss, to include 
consideration of the undated VA medical 
opinion received by the Board in February 
2006.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the AMC should issue a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence 
(including that recently submitted) and applicable law and 
regulations pertinent to the claim currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the AMC.



	                  
_________________________________________________
	BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

